JUDGMENT was entered below November 6, 1930, and not until November 10, 1932, was the case docketed on error. November 25, 1932, defendant in error, who has not otherwise appeared here, moved to dismiss the writ of error pursuant to rule 18, which provides that such proceeding shall not be brought after the expiration of one year. On the personal application of plaintiff in error we have since awaited appearance of counsel for her in opposition to the motion. None has been made. The point is clear and to dismiss the writ seems imperative. Let that be the order.